Citation Nr: 1144265	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  92-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to April 3, 2003, an initial evaluation greater than 10 percent prior to September 7, 2007, and an initial evaluation greater than 20 percent beginning September 7, 2007

2.  Entitlement to an extraschedular evaluation for bilateral hearing loss under 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to July 1956.

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This case has a long procedural history, which was detailed in the previous, March 2011, remand.  In pertinent part, the Veteran's claims have been remanded by order of the U.S. Court of Appeals for Veterans Claims (Court) in 1997, 2002, and 2007.  Pursuant to the Court's 2007 order, the Board remanded the case in March 2009 and again in March 2011.  For reasons discussed below, and with regret, the Board finds it must again remand this case.

In a July 2011 rating decision, service connection was granted for left ear hearing loss, effective August 31, 1989.  The RO evaluated the disability as bilateral hearing loss and assigned a noncompensable evaluation prior to April 3, 2003, a 10 percent evaluation prior to September 7, 2007, and a 20 percent evaluation beginning September 7, 2007.  As these initial evaluations do not constitute a full grant of all benefits possible, and as the veteran has not withdrawn his claim, the issue concerning entitlement to an increased rating for bilateral hearing loss (previously claimed as right ear hearing loss) is still pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In addition, the Veteran is now in receipt of compensable evaluations for his bilateral hearing loss.  He has argued, and the file contains evidence in support of his arguments, that his hearing loss has had a detrimental impact on his employability.  The U.S. Court of Appeals for Veterans Claims (Court) held, in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board finds in this case that the issue has been raised by the Veteran and the record, and accepts jurisdiction of the issue.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  The issue is remanded for further development.  

The issues have been recharacterized as reflected on the first page of this decision.

The Veteran has asserted claims of (1) service connection for bilateral otitis media, and (2) new and material evidence to reopen the previously denied claim for service connection for tinnitus various times throughout the pendency of this appeal.  The Court noted this in its September 2007 Memorandum decision, and the Board referred these claims in 2005, 2009, and most recently in March 2011.  Unfortunately, it does not appear that these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Inasmuch as the Board does not have jurisdiction over these additional issues, they are again referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is cognizant of the length of time that this case has been in appellate status and deeply regrets the need to remand this case yet again; however, the Veteran's due process rights must be respected and he must be afforded every possible consideration.  Additional remand is necessary to provide adequate notice to the Veteran of procedural developments in his case following the March 2011 remand.  

In this regard, the October 2011 supplemental statement of the case-the only supplemental statement of the case (SSOC) following the March 2011 remand-omitted crucial information that the Veteran and his representative should have been provided, and that they need in order to make adequate response in support of this appeal.  Remand is required to provide this information to the Veteran and is representative.  See 38 C.F.R. § 19.37 (2011).

Following the March 2011 remand, the RO/AMC returned the April 2010 VA examination report to the examiner who conducted it to obtain an opinion as to etiology of the demonstrated left ear hearing loss, as directed.  The examiner opined that the left ear hearing loss most likely had the same etiology as the right ear hearing loss, and provided her rationale for the opinion.  Accordingly, service connection for left ear hearing loss was granted by the July 2011 rating decision, as detailed above, in the Introduction.

Subsequently, the RO/AMC recognized the evidence of record concerning the impact of the Veteran's hearing disability on his employability.  In July 2011, the RO/AMC referred the Veteran's case to the Director, Compensation and Pension Services for consideration of an assignment of an extra schedular evaluation under 38 C.F.R. § 3.321(b)(1), citing to the Veteran's EEO complaint and determination due to discrimination in connection with his hearing loss, and to statements submitted by the Veteran that he has suffered financial hardship as a result of having to accept employment at low paying wages due to his hearing.

In September 2011, the Director, Compensation and Pension Services denied entitlement to an extra-schedular evaluation under for the service-connected hearing loss under 38 C.F.R. § 3.321(b)(1).  The October 2011 SSOC did not contain references to pertinent additional development since the issuance of the last SSOC.  Specifically, the RO/AMC failed to discuss the July 2011 referral to the Director of Compensation and Pension Services for consideration of an assignment of an extra schedular evaluation under 38 C.F.R. § 3.321(b)(1), and the Director's subsequent denial and reasons for that denial.  Instead, the SSOC erroneously stated that the Veteran's case had not been submitted for extra-schedular consideration.  The SSOC then concluded the Veteran's disabilities did not meet the criteria for a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU).  Under the section identifying evidence considered, the RO/AMC listed the April 2010 VA examination report as the only VA examination report (omitting the April 2011 addendum).  Although the RO/AMC acknowledged the Veteran's total combined evaluation was 20 percent, it did not discuss the July 2011 rating decision or the staged ratings that had been assigned, and why higher evaluations were not warranted.  

The Board earnestly desires to make a decision in this case, but finds that to do so would prejudice the Veteran unfairly and violate his right to due process.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is directed.

1.  The RO/AMC must issue the Veteran and his representative a complete SSOC that details all evidence and developments in his case that were not addressed since the September 2010 SSOC and, in particular, since the March 2011 Board remand. 

2.  The RO/AMC must assure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with notice of the evidence required to substantiate his TDIU claim.  A copy of the letter should be sent to the Veteran's representative. 

3.  The RO/AMC must take all appropriate action necessary to adjudicate the issue of entitlement to TDIU throughout the pendency of this appeal. 

4.  The RO/AMC must order a records review VA examination.  The examiner should provide an opinion concerning the impact of the Veteran's service connected bilateral hearing loss disabilities on his ability to work during the pendency of the Veteran's appeal.  The rationale for all opinions expressed should also be provided. 

If physical examination is deemed necessary, the RO/AMC should schedule the Veteran for a new VA examination to assess the current severity of his service connected bilateral hearing loss disabilities and the impact, if any, that these disabilities have on his employability.  The claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place must be included in the report of the examiner.

5.  After completing the requested notification and development, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims in light of all pertinent evidence and legal authority. 

6.  If the claims are denied, in whole or in part, the RO must provide the Veteran and his representative with a SSOC and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


